UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period fromto Commission file number 001-34228 GENERAL MARITIME CORPORATION (Exact name of registrant as specified in its charter) Republic of the Marshall Islands 66-0716485 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 299 Park Avenue, New York, New York (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code: (212) 763-5600 Securities of the Registrant registered pursuant to Section 12(b) of the Act: None Securities of the Registrant registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes o No o Note: The registrant has filed all reports under Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) during the preceding 12 months. This Report is filed pursuant to the requirements of Section 15(d) of the Exchange Act. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). (Check one): Large Accelerated Filer o Accelerated Filer x Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant as of June 30, 2010 was approximately $496.3 million, based on the closing price of $6.04 per share. The number of shares outstanding of the registrant’s common stock as of March 29, 2012 was 121,705,048 shares. EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (this “Amendment”) amends our Annual Report on Form 10-K for the fiscal year ended December 31, 2011, that was filed with the Securities and Exchange Commission (“SEC”) on March 15, 2011 (the “Form 10-K”). We are filing this Amendmentto provide the information required by Part III of our Form 10-K. Except as set forth in Part III, no other changes are made to the Form 10-K. The Form 10-K continues to speak as of the date of the Form 10-K. Unless expressly stated, this Amendment does not reflect events occurring after the filing of the Form 10-K, nor does it modify or update in any way the disclosures contained in the Form 10-K. On November 17, 2011, we and substantially all of our direct and indirect subsidiaries (with the exception of those in Portugal, Russia and Singapore, as well as certain inactive subsidiaries) filed voluntary petitions for relief under Chapter 11 of title 11 of the United States Bankruptcy Code (the “Bankruptcy Code”)in the United States Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”). The cases are being jointly administered under the caption In re General Maritime Corporation, et al., Case No. 11-15285 (MG) (the “Chapter 11 Cases”). We are continuing to operate our business as a “debtor-in-possession” under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and the orders of the Bankruptcy Court. We do not intend to hold an annual meeting of shareholders during 2012. As ofthe effective date of the plan of reorganization we filed with the Bankruptcy Court in connection with the Chapter 11 Cases, as amended (the “Plan”), we are expected to have a newly appointed five person board of directors pursuant to the Plan. Under the Bankruptcy Code, we have the right to assume or reject executory contracts and unexpired leases, subject to approval of the Bankruptcy Court and other limitations. In this context, “assuming” an executory contract or unexpired lease means that we will agree to perform our obligations and cure certain existing defaults under the contract or lease and “rejecting” an executory contract means that we will be relieved of our obligations to perform further under the contract or lease, which may give rise to a pre-petition claim for damages for the breach thereof. Among other things, the following executory contracts will be rejected pursuant to the Plan: the Change in Control Severance Program, the restricted stock grant agreements under the 2001 Stock Incentive Plan and the 2011 Stock Incentive Plan, the employment agreements entered into with Jeffrey D. Pribor, John G. Georgiopoulos and John P. Tavlarios, and the Letter Agreements entered into with Peter C. Georgiopoulos, dated October 24, 2008 and September 29, 2009. Unless otherwise indicated, any descriptions of executory contracts or unexpired leases in this Amendment do not give effect to the Chapter 11 Cases and must be read in conjunction with, and are qualified by, any applicable provisions under the Bankruptcy Code. In the context of this Amendment, unless otherwise indicated or the context otherwise requires, “General Maritime,” the “Company,” “we,” “us,” and “our” refer to General Maritime Corporation and its subsidiaries. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Board of Directors Our board of directors (the “Board”) currently consists of seven directors. Each of our directors was appointed to the Board effective December 16, 2008, following the Arlington Acquisition (as described in the Form 10-K) and in accordance with the terms of the agreement and plan of merger and amalgamation entered into in connection therewith. At the time of his appointment to the Board in connection with the Arlington Acquisition, each director, other than Dr. E. Grant Gibbons, served as a director of General Maritime Subsidiary Corporation (“General Maritime Subsidiary”). Dr. Gibbons served as a director of Arlington Tankers Ltd. at such time. Under our amended and restated Articles of Incorporation, the Board is classified into three classes having staggered three-year terms, so that the term of one class expires at each annual meeting of shareholders. The classes are currently comprised as follows: · Class I directors.John P. Tavlarios and Peter S. Shaerf are class I directors whose terms expire at the third succeeding annual meeting of shareholders from the 2009 annual meeting of shareholders. 2 · Class II directors.Peter C. Georgiopoulos, William J. Crabtree, Dr. E. Grant Gibbons are class II directors whose terms expire at the third succeeding annual meeting of shareholders from the 2010 annual meeting of shareholders; and · Class III directors.Rex Harrington and George J. Konomos are class III directors whose terms expire at the third succeeding annual meeting of shareholders from the 2011 annual meeting of shareholders. The following sets forth selected biographical information for our current directors as of the date of the Form 10-K: Name Age Position Peter C. Georgiopoulos 51 Chairman and Director John P. Tavlarios 50 President, Chief Executive Officer, and Director William J. Crabtree 68 Director Dr. E. Grant Gibbons 59 Director Rex W. Harrington 78 Director George J. Konomos 72 Director Peter S. Shaerf 57 Director Peter C. Georgiopoulos– Peter C. Georgiopoulos is our founder and has served as Chairman and a director of the Company since December 2008. He previously served in those same positions for General Maritime Subsidiary or its predecessors from its inception in 1997 until December 2008. From 1997 to 2008, he served as CEO of General Maritime Subsidiary or its predecessors, and he served as its President from 2003, following its internal reorganization, until 2008, as well. From 1991 to 1997, Mr. Georgiopoulos was the principal of Maritime Equity Management, a ship-owning and investment company which he founded in 1991. From 1990 to 1991, he was affiliated with Mallory Jones Lynch & Associates, an oil tanker brokerage firm. From 1987 to 1990, Mr. Georgiopoulos was an investment banker at Drexel Burnham Lambert. Prior to entering the investment banking business, he had extensive experience in the sale, purchase and chartering of vessels while working for ship owners in New York and Piraeus, Greece.Mr. Georgiopoulos is a member of the American Bureau of Shipping. Mr. Georgiopoulos is also Chairman and a director of Genco Shipping & Trading Limited, a company listed on the NYSE, Aegean Marine Petroleum Network, Inc., a company listed on the NYSE and Baltic Trading Limited, a company listed on the NYSE.He also holds an MBA from Dartmouth College.As a result of these and other professional experiences, Mr. Georgiopoulos possesses knowledge and experience regarding our history and operations and the shipping industry, finance and capital markets, that strengthen the Board’s collective qualifications, skills and experience. John P. Tavlarios – John P. Tavlarios has served as a director of the Company and our President since December 2008.On July 26, 2011, the Board also designated him as Chief Executive Officer. He previously served as a director of General Maritime Subsidiary from May 2001 until December 2008. He served as the President and Chief Operating Officer of General Maritime Subsidiary from May 2001 until December 31, 2002. Following our internal reorganization which took effect at the close of business on December 31, 2002 through December 2008, he served as the Chief Executive Officer of our tanker operating subsidiary, General Maritime Management LLC. From its inception in 1997 to January 2000, Mr. Tavlarios served as Executive Vice President of General Maritime Subsidiary or its predecessors. From 1995 to 1997, he was affiliated with Maritime Equity Management, a ship-owning and investment company, where he served as Director of Marine Operations. From 1992 to 1995, Mr. Tavlarios was President and founder of Halcyon Trading Company, a consulting firm specializing in international business development with a particular emphasis on the international oil industry. From 1984 to 1992, he was employed by Mobil Oil Corporation, spending most of his tenure in the Marine Operations and the Marketing and Refining divisions. Prior to 1984, Mr. Tavlarios was involved in his family’s shipping business, assisting in marine operations. Mr. Tavlarios is a member of the American Bureau of Shipping, the Det Norske Veritas North American Committee, the Skuld board of directors, the Directors Committee and the North American Panel of INTERTANKO, the organization of independent tanker owners and on the Board of Trustees of the Seaman’s Church Institute. Mr. Tavlarios is also a director of Aegean Marine Petroleum Network, Inc., a company listed on the New York Stock Exchange (the “NYSE”).As a result of these and other professional experiences, Mr. Tavlarios possesses knowledge and experience regarding our history and operations, the shipping and international oil industry, that strengthen the Board’s collective qualifications, skills and experience. 3 William J. Crabtree – William J. Crabtree has served as a director of the Company since December 2008. He previously served as a director of General Maritime Subsidiary from May 2001 until December 2008.From 1972 to 1996, Mr. Crabtree served in various capacities from Marine Counsel to Chairman of Universe Tankships (Delaware), Inc., a company owned by the D.K. Ludwig Organization, which was predecessor to Universe Tankships (Delaware) LLC, where he gained extensive executive and management experience. Mr. Crabtree served as counsel for the Commonwealth Oil Refining Company from 1971 to 1972. From 1968 to 1970, Mr. Crabtree was an associate at the law firm of Kirlin, Campbell and Keating. Mr. Crabtree is a member of the American Bureau of Shipping.As a result of these and other professional experiences, Mr. Crabtree possesses knowledge and experience regarding the shipping industry and matters of maritime law that strengthen the Board’s collective qualifications, skills and experience. Dr. E. Grant Gibbons – Dr. E. Grant Gibbonshas served as a director of the Company since December 2008. Dr. Gibbons has been a member of the Bermuda Parliament since 1994. From 1995 to 1998, Dr. Gibbons served as the Bermuda Minister of Finance and served as the opposition Shadow Minister of Finance from 2001 to 2006. Dr. Gibbons was the Parliamentary Leader of the opposition United Bermuda Party from 2001 to 2006. Dr. Gibbons currently serves as a director of Edmund Gibbons Limited, a Bermuda-domiciled, diversified, privately-held business, as Chairman of Colonial Group International, Ltd., a privately-held insurance holding company operating in Bermuda and throughout the Caribbean, as a director of Harbour Fiduciary Services Limited, a Bermuda-domiciled, privately-held business, as a director of Rathgar Capital Corporation, a Grand Caymans-domiciled, privately-held business, as a director of Colonial Pension Services (Bahamas) Limited, a Bahamas-domiciled, privately-held business, as a Director of Security & General Limited, a Bahamas-domiciled, privately-held business, as a director of Atlantic Medical Limited, a Bahamas-domiciled, privately-held business, as a director of Nassau Insurance Brokers and Agents Limited, a Bahamas-domiciled, privately-held business and as a director of British Caymanian Insurance, a Grand Caymans-domiciled, privately-held business. Dr. Gibbons also currently serves as a director of Syncora Holdings Limited, a publicly-listed holding company, whose operating subsidiaries provide financial guaranty insurance, reinsurance and other credit enhancement products internationally.From 2004 through 2008, Dr. Gibbons served as a director of Arlington Tankers Ltd., a publicly-listed shipping company. From 1999-2009, Dr. Gibbons served as a director of Wired Atlantic Limited, a Bermuda-domiciled, privately-held business. From 1991-2010, Dr. Gibbons served as a director of The Princeton Fund, a Bermuda-domiciled, privately-held business. Dr. Gibbons is a resident of Bermuda and a citizen of Bermuda (British Overseas Territory).The Board and Nominating and Corporate Governance Committee considered Dr. Gibbons as a director nominee in 2008.As a result of these and other professional experiences, Dr. Gibbons possesses knowledge and experience regarding our acquired Arlington subsidiary, the shipping industry, and general business and finance, that strengthen the Board’s collective qualifications, skills and experience. Rex W. Harrington – Rex Harringtonhas served as a director of the Company since December 2008. He previously served as a director of General Maritime Subsidiary from May 2001 until December 2008.Mr. Harrington served as shipping advisor to the Royal Bank of Scotland plc from his retirement in 1998 until 2001. Mr. Harrington served as Director of Shipping of the Royal Bank of Scotland plc from 1990 to 1998, Assistant General Manager, Shipping from 1980 to 1990 and Senior Manager, Shipping from 1973 to 1980. From 1969 to 1973 Mr. Harrington served as an executive of Baring Brothers & Co., Ltd., an international merchant banking firm, and from 1957 to 1969 served in various capacities in the Bank of England. Mr. Harrington served as a director of Navios Maritime Holdings Inc., a company listed on the NYSE from 2005 to 2010, and was a senior consultant to the Bank of America on shipping from 2007 to 2010. He is a member of the General Committee of Lloyd’s Register, the Steering Committee of the London Shipping Law Centre, the London Advisory Panel of InterCargo and the Baltic Exchange. Mr. Harrington is a deputy chairman of the International Maritime Industries Forum. He was a director of Dampskibsselspaket TORM, a company listed on the NASDAQ National Market and the Copenhagen Stock Exchange from 2003 to 2006, a director of Clarksons (International Shipbrokers) from 1995 to 1998, and a director of Lloyd’s Register from 1994 to 1999. Mr. Harrington has a Masters degree from the University of Oxford and he is a British citizen resident in the United Kingdom.As a result of these and other professional experiences, Mr. Harrington possesses knowledge and experience regarding finance and the shipping industry, that strengthen the Board’s collective qualifications, skills and experience. George J. Konomos – George J. Konomos has served as director of the Company since December 2008. He previously served as a director of General Maritime Subsidiary from July 2008 until December 2008.Mr. Konomos is a Senior Advisor with Latigo Partners L.P., an alternative asset manager, which he joined in October 2005. Mr. Konomos was previously the Co-Portfolio Manager at Mellon-HBV Rediscovered Opportunities Fund from 2000 to 2005. Mr. Konomos’ experience prior to joining Mellon-HBV includes eleven years as an Investment Manager at Baker Nye Investments, service as a senior advisor to the World Bank on privatizations and financial restructurings of state-owned companies and a 14-year career in investment banking at Lehman Brothers and Samuel Montague & Co.He has a B.S. in economics from the University of Arizona, an M.A. in economics from American University, and a J.D. from George Washington University Law School. Mr. Konomos is also a director of Aegean Marine Petroleum Network, Inc., a company listed onthe NYSE.As a result of these and other professional experiences, Mr. Konomos possesses knowledge and experience regarding banking, finance and the capital markets, that strengthen the Board’s collective qualifications, skills and experience. 4 Peter S. Shaerf – Peter S. Shaerf has served as a director of the Company since December 2008. He previously served as a director of General Maritime Subsidiary from May 2001 until December 2008. Since 2002, Mr. Shaerf has been a Managing Director of AMA Capital Partners, an investment bank and private equity firm specializing in the maritime industry. From 1998 until April 2002, Mr. Shaerf was a Managing Director of Poseidon Capital Corp., an independent maritime consulting and investment company that works extensively in the investment community. From 1980 to 2002, he was a partner of The Commonwealth Group, a brokerage and consulting company that specializes in the dry cargo and liner shipping industry. From 1977 to 1980, he was a director of Common Brothers U.S.A. Ltd., a shipbroking subsidiary of a British ship owner of dry cargo and tanker tonnage.He is a director of TBS International Ltd., a company listed on the NASDAQ National Market and a director of Seaspan Corporation, a company listed on the NYSE. Mr. Shaerf is Chairman of New York Maritime Inc. (NYMAR), a leading global trade association that promotes New York as a maritime center. Mr. Shaerf is a member of the American Bureau of Shipping.Mr. Shaerf holds a B.A. degree in international business law from the London Metropolitan University.As a result of these and other professional experiences, Mr. Shaerf possesses knowledge and experience regarding the shipping industry and ship finance, that strengthen the Board’s collective qualifications, skills and experience. Corporate Governance Director Independence. A majority of the Board consists of independent directors. For a director to be considered independent, the Board must determine that the director does not have any material relationship with the Company (either directly or as a partner, shareholder or officer of an organization that has a relationship with the Company). The Board follows the criteria set forth in Section 303A of the New York Stock Exchange (“NYSE”) Listed Company Manual to determine director independence. In addition to applying these guidelines, the Board will consider all relevant facts and circumstances in making an independence determination. Our independent directors are William J. Crabtree, Dr. E. Grant Gibbons, Rex W. Harrington, George J. Konomos and Peter S. Shaerf. In determining that Mr. Konomos is independent, the Board considered that Mr. Konomos is a director of Aegean Marine Petroleum Network, Inc. (“Aegean”), which supplied bunkers and lubricating oils to our vessels aggregating approximately $38.7 million to the Company during the year ended December 31, 2011. The Board did not believe that these transactions would impair Mr. Konomos’ ability to act independently of management. See “Certain Relationships and Related Transactions, and Director Independence.” The Board also considered that Mr. Shaerf is a Managing Director of AMA Capital Partners, an investment bank and private equityfirm, which has from time to time discussed potential participation in financing transactions with the Company. The Board did not believe that these matters would impair Mr. Shaerf’s ability to act independently of management. Code of Ethics.All of our directors, officers, employees and agents must act ethically at all times and in accordance with the policies set forth in our Code of Ethics.Under our Code of Ethics, the Board will only grant waivers for a director or an executive officer in limited circumstances and where circumstances would support a waiver.Such waivers may only be made by the Audit Committee. Our Code of Ethics is available on our website at www.generalmaritimecorp.com and is available in print to any shareholder upon request.We intend to provide any disclosures regarding the amendment or waiver of our Code of Ethics on our website. Audit Committee Since its formation on December 16, 2008 in connection with the Arlington Acquisition, our Audit Committee has been comprised of William J. Crabtree, Rex W. Harrington and George J. Konomos. Dr. E. Grant Gibbons became a member of the Audit Committee on May 12, 2011. George J. Konomos is a financial expert as defined under Item 407(d)(5)(ii) of Regulation S-K.Please refer to Mr. Konomos’ biographical information on page 4 for his relevant experience. Risk Oversight The Compensation Committee is primarily responsible for overseeing the review and assessment of risks arising from the Company’s compensation policies and practices. The Company uses a number of approaches to mitigate excessive risk-taking, including significant weighting towards long-term incentive compensation and emphasizing qualitative goals in addition to quantitative metrics. The Compensation Committee believes discretionary pay and restricted stock grants mitigate risk-taking. Based on its review of the Company’s compensation policies and practices, the Compensation Committee determined that the risks arising from the Company’s compensation policies and practices for our employees are not reasonably likely to have a material adverse effect on the Company. 5 Executive Officers and Other Key Personnel The following table sets forth certain information with respect to our executive officers (other than Peter C. Georgiopoulos and John P. Tavlarios, for whom information is set forth above under the heading “Board of Directors.”) Executive Officers Name Age Position Jeffrey D. Pribor 54 Executive Vice President and Chief Financial Officer John C. Georgiopoulos 48 Executive Vice President, Treasurer and Secretary Peter S. Bell 53 Manager and Commercial Director of General Maritime Management LLC Milton H. Gonzales, Jr. 57 Manager, Technical Director and Maritime Compliance Officer of General Maritime Management LLC Jeffrey D. Priborhas served as our Executive Vice President and Chief Financial Officer since December 2008. Prior to that, he served as Chief Financial Officer of General Maritime Subsidiary from September 2004 until December 2008. He also served as an Executive Vice President of General Maritime Subsidiary from 2005 until December 2008 and as a Vice President from 2004 to 2005. Mr. Pribor has over 20 years of banking, capital markets, shipping and legal experience. From 2002 to 2004, Mr. Pribor served as Managing Director and President of DnB NOR Markets Inc., the US investment banking division of DnB NOR ASA, where he was responsible for mergers and acquisitions, strategic advisory services and US capital market activities for the bank’s shipping, offshore, logistics and energy clients. From 2000 to 2002, Mr. Pribor was Managing Director, Investment Banking at ABN AMRO Inc., where he was responsible for all commercial and investment banking activities for shipping and other transportation companies in North America. Prior to that, Mr. Pribor was Managing Director and Sector Head of Transportation and Logistics Investment Banking for ING Barings. He also worked for over 10 years in the Mergers and Acquisitions group at Merrill Lynch and as an associate attorney in the corporate and banking law practice of Milbank, Tweed, Hadley and McCloy.Mr. Pribor earned his B.A. in Economics and Political Science from Yale University. He also earned his JD and MBA from Columbia University. Mr. Pribor is currently a director of Global Ship Lease, Inc. John C. Georgiopouloshas served as an Executive Vice President, Treasurer and Secretary of the Company since December 2008. From its inception in 1997 to 2000 and from 2003 to 2004, Mr. Georgiopoulos served as Chief Financial Officer of General Maritime Subsidiary or its predecessors. Mr. Georgiopoulos served as Chief Administrative Officer and Treasurer of General Maritime Subsidiary or its predecessors from July 2000 until December 2008. He also served as an Executive Vice President of General Maritime Subsidiary from 2005 until December 2008 and as a Vice President from 2000 to 2005. From 1994 to 1997, he was involved in his family’s private real estate and investment management business. From 1991 to 1994, Mr. Georgiopoulos was an officer of Atlantic Bank of New York. From 1987 to 1991, he was a Vice President of Atlas Management, a shipping and real estate company in New York. Peter S. Bellhas served as Manager and Commercial Director of General Maritime Management LLC since February 2009. Prior to that, he served as Senior Vice President–Head of Commercial at General Maritime Management LLC from August 2005 through February 2009. From April 2002 to May 2005, Mr. Bell served as Managing Director at Teekay Shipping (Singapore) Pte. Ltd. where he was responsible for commercial activities including the chartering of crude and products tankers in the Singapore region. In this role, Mr. Bell also had overall responsibility for Business Development, Marine Operations and Agency, and Technical Support in the Singapore region. Prior to this, Mr. Bell was the Director of Business Development at Teekay Shipping Canada Limited from March 1998 to April 2002. In this role, Mr. Bell was responsible for identifying, investigating and developing strategies for entry into new business areas. Prior to that, Mr. Bell was a Project Broker with MJLF & Associates from September 1996 to March 1998. He also served as Vice President of Chartering at Maritime Overseas Corporation (Overseas Shipholding Group) for over seventeen years. Milton H. Gonzales, Jr. has served as Manager and Technical Director of General Maritime Management LLC since February 2009 and as Maritime Compliance Officer of General Maritime Management LLC since April 2009. Prior to that, he served as Senior Vice President—Technical Operations of General Maritime Management LLC from August 2005 through February 2009, and as Vice President—Technical Operations from 2004 to 2005. From 2000 to 2004, Mr. Gonzales was Vice President—Marine and Technical Operations of Cunard Line Limited Cruise Company. Prior to that, Mr. Gonzales worked at Sea-Land Service for fourteen years. Mr. Gonzales is a member of the American Bureau of Shipping, Lloyd’s Register North American Advisory Committee and the Marshall Islands’ Registry Quality Council. 6 Peter C. Georgiopoulos and John C. Georgiopoulos are brothers.There are no other family relationships among our executive officers and directors. Section 16(a) Beneficial Ownership Reporting Compliance Pursuant to Section 16(a) of the 1934 Act and the rules thereunder, our executive officers and directors and persons who own more than 10% of a registered class of our equity securities are requiredto file with the SEC reports of their ownership of, and transactions in, the Company’s common stock. Based solely on a review of copies of such reports furnished to the us, and written representations that no reports were required, we believe that during the fiscal year ended December 31, 2011 our executive officers and directors complied with the Section 16(a) requirement. ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis This section describes our compensation program as it relates to our Chief Executive Officer and our Chief Financial Officer, as well as each of our three most highly compensated executive officers as of December 31, 2011, all of who we refer to together as our “named executives.”We treat Peter C. Georgiopoulos as an executive officer of the Company for securities law purposes, although he is not an employee or a corporate officer and is not paid a salary. Our named executives for fiscal year 2011 were as follows: Peter C. Georgiopoulos Chairman and Director John P. Tavlarios President, Chief Executive Officer and Director Jeffrey D. Pribor Executive Vice President and Chief Financial Officer John C. Georgiopoulos Executive Vice President, Treasurer and Secretary Peter S. Bell Manager and Head of Commercial Department of General Maritime Management LLC Detailed compensation information for each of the named executives is presented in the tables following this discussion in accordance with SEC rules. Compensation for Our Named Executives in 2011 Due to the Chapter 11 Cases, we did not pay any cash bonuses or make any restricted stock grants to our named executives for fiscal year 2011 except as described in the last sentence of this paragraph.As a result, the aggregate value of salaries, bonuses and the value of restricted stock grants for each of the named executives for 2011 were 47-67% lower than the prior fiscal year, as discussed further in this section.Peter C. Georgiopoulos receives no salary or bonus from us.For fiscal year 2011, he received customary director’s fees and non-employee director restricted stock grants as well as a Chairman’s fee, as discussed below. Compensation Objectives The goal for our executive compensation program is to attract, motivate and retain a talented team of executives who will provide leadership for our success and enable us to compete effectively.In light of the cyclical nature of the shipping industry and the volatile and unpredictable markets in which we operate, we do not establish targets for executive pay, and compensation levels generally are not determined through a benchmarking process. Instead, the compensation of our senior executives is determined or recommended by the Compensation Committee in its discretion based upon a holistic assessment of our performance. This approach allows flexibility in awards based on the Compensation Committee’s assessment of each executive’s performance. How Compensation Decisions are Made Role of Compensation Committee.Our executive compensation program is overseen by the Compensation Committee, which is composed of three non-employee directors:William J. Crabtree, George J. Konomos and Peter S. Shaerf.The Compensation Committee establishes and administers our compensation policies, determines or recommends cash compensation of our senior management and determines or recommends equity grants to senior management and other key employees under our 2001 and 2011 Stock Incentive Plans. 7 As a result of the Chapter 11 Cases, the Compensation Committee did not authorize any cash bonuses or restricted stock grants to our named executives (excluding Peter C. Georgiopoulos, who received a customary non-employee director restricted stock grant) for fiscal year 2011. Role of Compensation Consultant.The Compensation Committee has selected and directly retained Steven Hall & Partners, an independent compensation consultant for assistance in its consideration of methods of compensating senior personnel during the Chapter 11 Cases andother issues raised by the Compensation Committee.The Compensation Committee did not solicit recommendations from this or any other consultant as to the form or amounts of compensation to be awarded to our named executives. Role of Shareholder Say-on-Pay Votes. We provided our shareholders with the opportunity to cast an advisory vote on executive compensation (the “Say on Pay Proposal”) at our last annual meeting of shareholders held in May 2011. Seventy percent of the votes cast on the Say on Pay Proposal at that meeting were in favor of the proposal. The Compensation Committee believes this affirms shareholders’ support of our approach to executive compensation. However, as a result of the Chapter 11 Cases, the Compensation Committee did not authorize any cash bonuses or restricted stock grants to our named executives (excluding Peter C. Georgiopoulos, who received a customary non-employee director restricted stock grant) for fiscal year 2011. Elements of the Compensation Program The compensation program for the named executives (excluding Peter C. Georgiopoulos) consists of two main components: · Fixed compensation comprised of base salaries; and · Variable incentive compensation comprised of cash incentive bonuses and equity awards. The named executives are also eligible to participate in our health and other broad-based programs on the same basis as other U.S. employees and are eligible for paid time off and paid holidays. Fixed Compensation Base salaries for the named executives depend on each named executive’s: · performance; · the scope and importance of the functions performed by each named executive; and · internal equity considerations. Base salaries for the named executives were unchanged in 2011 from the prior fiscal year.The salaries paid to the named executives in 2011 are shown in the Summary Compensation Table on page 10. Variable Incentive Compensation Due to the Chapter 11 Cases, we did not pay any cash bonuses or grant any equity awards to our named executives (excluding Peter C. Georgiopoulos) for fiscal year 2011. Other Elements Benefits.We provide our named executives with minimal other benefits, reflected in the All Other Compensation column in the Summary Compensation Table on page 10, that we believe are reasonable, competitive and consistent with our overall executive compensation program.Our named executives (excluding Peter C. Georgiopoulos) are also eligible under the same plans as all other U.S. employees for medical, dental, vision, and disability insurance and are eligible for paid time off and paid holidays.We pay the health insurance premiums of each of our named executives.We match the 401(k) contributions for each of our named executives other than Peter C. Georgiopoulos. 8 In addition, we purchase club memberships for Messrs. Tavlarios and Pribor to assist them in performing valuable client development activities for us.In 2011, we paid annual club membership fees of $12,585 and $3,283 for Messrs. Tavlarios and Pribor, respectively.We also pay premiums on life insurance and long-term disability insurance for Messrs. Tavlarios and Pribor. These benefits are intended to be competitive with benefits offered in our industry.The costs of these benefits constitute only a small percentage of each named executive’s total compensation. Severance Benefits Employment Agreements.We have entered into employment agreements with all of our named executives other than Peter C. Georgiopoulos and Peter S. Bell.The terms in each employment agreement that relate to potential payments upon the termination of the employment of such named executives are described under the heading “Potential Payments upon Termination or Change-in-Control” on page 14. Such provisions were included in the employment agreements as a way to encourage retention of such executives in the event of an actual or rumored change in control.In addition, such provisions are intended to align executive and shareholder interests by enabling executives to consider corporate transactions that are in the best interests of shareholders and our other constituents without undue concern over whether the transactions may jeopardize the executive’s own employment. Change of Control Severance Program.On December 16, 2008, the Board adopted the General Maritime Corporation Change of Control Severance Program for U.S. Employees (the “Severance Program”).The terms of the Severance Program are substantially identical to the program in effect at General Maritime Subsidiary prior to the consummation of the Arlington Acquisition.The Board adopted the Severance Program to avoid the possibility that we will be unable to recruit qualified employees or will experience a loss or distraction of qualified employees to our detriment and our shareholders as a result of a change of control of the Company.In addition, the Board also believed that it would be in our best interests and our shareholders to fairly treat our employees whose employment terminates in connection with or following a change of control.Regular, full-time shore-based employees based in an office in the United States are eligible to participate in the Severance Program.As we have not entered into an employment agreement with Peter S. Bell, the terms of the Severance Program would apply to any severance payable to Mr. Bell following a change of control of the Company. The terms of the Severance Program are described further under the heading “Potential Payments upon Termination or Change-in-Control” on page 14. Tax Deductibility of Compensation Section 162(m) of the Internal Revenue Code limits the deductibility of compensation to certain employees in excess of $1 million.Because we believe that we qualified for the exemption pursuant to Section 883 of the Internal Revenue Code of 1986, as amended, for 2011 pursuant to which we are not subject to U.S. federal income tax on our shipping income (which comprised substantially all of our gross revenue in 2011), we have not sought to structure our compensation arrangements to qualify for exemption under Section 162(m) notwithstanding potential limitations on the deductibility of such payments for U.S income tax purposes. We remain aware of Section 162(m) limitations and available exemptions and special rules, and intend to address the issue of Section 162(m) deductibility if and when circumstances warrant such consideration.In the event that we do not continue to qualify for the Section 883 exemption, the effect of Section 162(m) may be limited to the extent that our shipping income would be subject to a gross income tax without allowance for deductions (including compensation), which we believe would likely be the case. Compensation Committee Interlocks and Insider Participation No interlocking relationship exists between any of our executive officers or members of our Board or Compensation Committee and any other company’s executive officers, board of directors or compensation committee. Compensation Committee Report The Compensation Committee Report does not constitute soliciting material, and shall not be deemed to be filed or incorporated by reference into any other Company filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate the Compensation Committee Report by reference therein. 9 The Compensation Committee has reviewed the Compensation Discussion and Analysis and discussed the Compensation Discussion and Analysis with management.Based on such review and discussion, the Compensation Committee recommended to the Board of Directors that the Compensation Discussion and Analysis be included in this Amendment. THE COMPENSATION COMMITTEE: William J. Crabtree (Chair) George J. Konomos Peter S. Shaerf Summary Compensation Table Name and Principal Position (a) Year (b) Salary (c) Bonus (d) Stock Awards (e) All Other Compensation (i) Total (j) John P. Tavlarios President, Chief and $ $
